Citation Nr: 9924604	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to service 
connection for depression and for entitlement to a permanent 
and total disability rating for pension purposes.

The veteran appealed the decision to the Board which remanded 
the case to the RO in July 1996 and February 1998 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim the RO returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has depression.

2.  The veteran was born in September 1957; he reports having 
earned a GED, and; he has occupational experience including 
as a car mechanic, driver, mailroom clerk and as a 
construction and building maintenance worker.

3.  The veteran's nonservice-connected disabilities are a 
personality disorder, evaluated as 30 percent disabling, 
dysthymia, status post septoplasty and hemorrhoids, all of 
which are evaluated as noncompensable and polysubstance abuse 
which is not rated.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, Part 4, 
Diagnostic Codes 9411, 6502, 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently has depression which had 
its onset during his period of active service.  The veteran 
also contends that the totality of his nonservice-connected 
disabilities renders him unemployable.

Depression

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMRs) do not include a 
clear diagnosis of in-service depression.  Although he 
received several "provisional" diagnoses for depression and 
the term "depression" appears as a description of certain 
symptoms and apparently self-destructive behavior, there is 
no impression, assessment or diagnosis for depression in the 
SMRs.  Instead, the SMRs disclose that the only mental 
disorders for which the veteran was diagnosed upon 
examination were "immature personality," "mixed 
personality disorder," "adjustment reaction of adolescent 
life with anxiety features" and "immaturity reaction with 
mixed anxiety and depression."  One record baldly states 
that "[the veteran] is not mentally ill."

Following service, the first record evidence of depression 
appears in VA medical records documenting hospitalization 
from June to August 1990 for agitated depression with 
suicidal ideations and plans.  In addition, records of the 
veteran's VA domiciliary treatment between May 1992 and 
December 1995 also include several diagnoses for depression.  
However, none of these records provide an etiology or a 
causal link between depression and his period of active 
service.

After leaving VA domiciliary care the veteran underwent 
several VA examinations.  During an August 1994 general 
examination the examiner noted no evidence of a mental 
disorder and included a diagnosis of history of depression.  
During a contemporaneous mental disorders examination the 
veteran reportedly admitted to mild anxiety but denied 
feelings of depression, racing thoughts, hallucinations or 
delusions, homicidal or suicidal thoughts or ideas of 
reference or persecution.  He further reported eating and 
sleeping well.  The examining physician found the veteran to 
be alert, oriented and cooperative, with euthymic mood, goal-
directed, coherent and relevant speech, good eye contact and 
normal psychomotor activity, intact memory, and fair insight 
and judgment.  The examiner diagnosed the veteran with mild 
anxiety and resolved depression.  A September 1994 Social and 
Industrial Survey includes no evidence of current depressive 
symptomatology and describes his appearance and behavior as 
appropriate and normal.  The survey notes the veteran's 
report of not considering himself disabled because he had not 
been depressed for two years.  The veteran failed to appear 
for July and September 1998 and April 1999 mental 
examinations.  A VA physician who reviewed the claims file in 
April 1999 opined that, with the possible exception of the 
veteran's June 1992 hospitalization, the veteran's 
symptomatology as described by claims file medical records is 
more suggestive of a personality disorder than of depression.  
The physician further noted that neither the veteran's VA 
files nor the computer disclosed evidence of psychiatric care 
after the veteran left the domiciliary in December 1995.  
Upon reviewing the veteran's medical records from 1974 
through 1995 the physician diagnosed the veteran with a 
possible episode of depression in June 1992 and a history of 
multiple substance abuse with a not otherwise specified 
personality disorder with passive-aggressive and borderline 
traits.  There is no medical evidence linking depression with 
the veteran's period of active service.

The veteran's failure to appear for three VA mental 
examinations for which he had been scheduled constrains the 
Board to consider the veteran's claim only upon the evidence 
of record.  See 38 C.F.R. § 3.655 (1998).  No medical 
evidence of record since the veteran's December 1995 release 
from domiciliary care includes a diagnosis of current 
depression.  Only the veteran claims current depression.  But 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of a diagnosis of current depression.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Therefore, the Board finds that there is no 
competent medical evidence establishing a current diagnosis 
for depression and that the veteran's claim for service 
connection for depression is implausible and must be denied 
as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

Permanent and total disability for pension purposes

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation.  Therefore, it is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed so that the VA is not required to 
provide further assistance to the veteran to comply with the 
duty to assist.  See 38 U.S.C.A. § 5107(a).

The veteran claims entitlement to a permanent and total 
disability rating for pension purposes because he is unable 
to work as a result of a nonservice-connected disabilities, 
specifically, a mental disorder.  The veteran's service 
personnel records disclose that he was born in September 
1957.  He reported having earned a GED.  He has worked as a 
car mechanic, driver, mailroom clerk and as a construction 
and building maintenance worker.  In a November 1994 written 
statement he reported having been unemployed since 1992.

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran may establish 
entitlement to a total disability pension pursuant to any of 
three analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an "average person" incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable diagnostic code 
of the VA Schedule For Rating Disabilities.  The ratings then 
are combined.  A veteran with combined schedular evaluation 
of 100 percent is permanently and totally disabled and 
entitled to a disability pension.  38 C.F.R. §§ 3.340, 4.15 
(1998).  In addition, a veteran who demonstrates permanent 
loss of the use of both hands or both feet, or of one hand 
and one foot, or of the sight of both eyes, who becomes 
permanently helpless or bedridden, or who demonstrates 
certain congenital, developmental, hereditary or other 
familial conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.342, 4.15 (1998).

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1998).  This analysis 
contemplates a more individualized (as distinguished from 
"average person") review of the severity and effect of each 
of a veteran's disabilities.  To be found permanently and 
totally disabled under this analysis a veteran with a single 
disability must have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent and at 
least one disability with a minimum 40 percent rating.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1998).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

To determine whether the veteran is entitled to pension 
benefits he seeks the Board must first review the propriety 
of the ratings the RO assigned to his nonservice-connected 
disabilities.  In this case, the RO has assigned a combined 
30 percent evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (1998).  These 
disabilities are a personality disorder, evaluated as 30 
percent disabling, dysthymia, hemorrhoids and status post 
septoplasty, all of which are evaluated as noncompensable and 
polysubstance abuse which is unrated.

The veteran's personality disorder and dysthymia are rated by 
analogy under the regulatory provisions pertaining to mental 
disorders.  Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where, as here, a law or regulation changes after a claim has 
been filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, personality disorder and dysthymia are evaluated 
as follows for the 30 percent rating:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, personality disorder and dysthymia are evaluated as 
follows for the 30, percent rating:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

As noted in the first part of this decision, the only 
psychiatric symptom for which there is medical evidence of 
record since December 1995 is mild anxiety.  Therefore, the 
Board finds that the veteran's personality disorder and 
dysthymia are characterized by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks and no more than definite industrial impairment.

The veteran's status post septoplasty is rated by analogy 
under 38 C.F.R. § 4.96, DC 6502, pertaining to traumatic 
deviation of the naval septum, where a maximum 10 disability 
rating is warranted for a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
VA hospital records disclose that the veteran underwent a 
septoplasty in January 1994 to resolve a chronic sinus 
disorder.  The VA examiner who conducted an August 1994 
general medical examination noted the veteran's report of 
absence of post surgery sinus infections, otitis media or 
migraine headaches.  The report notes no objective findings 
of symptomatology associated with the septoplasty.  No 
evidence after August 1994 notes symptomatology associated 
with the septoplasty.  Therefore, because there is no 
evidence of a current disability arising from the veteran's 
septoplasty, the Board finds the noncompensable rating to be 
appropriate.

The veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, 
DC 7336, pertaining to external or internal hemorrhoids, 
where a 20 percent disability rating is warranted for 
persistent bleeding and with secondary anemia, or with 
fissures; a 10 percent disability rating is warranted for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, and; mild 
or moderate symptoms are noncompensable.  The August 1994 VA 
examination report notes a small, noninflamed and nontender 
external hemorrhoid.  No evidence after August 1994 notes 
symptomatology associated with the hemorrhoid.  Therefore, 
because there is no evidence of a current disability arising 
from the veteran's hemorrhoid, the Board finds the 
noncompensable rating to be appropriate.

The veteran's polysubstance abuse is not ratable here because 
it constitutes willful misconduct and because the veteran 
does not otherwise meet the percentage requirements for a 
permanent and total disability rating.  See 38 U.S.C.A. § 
1521(a) (West 1991); 38 C.F.R. § 4.14a.

In consideration of the foregoing, the Board finds that the 
30 percent combined rating assigned to the veteran's non-
service connected disabilities is appropriate.  Therefore, 
lacking a 100 percent schedular evaluation or a showing of 
other specifically listed permanent disabilities the veteran 
is not entitled to a permanent and total disability 
evaluation under an objective, "average person" analysis.  
See 38 C.F.R. § 4.15.  Neither is the veteran entitled to a 
schedular permanent and total evaluation under the more 
individualized standard.  See 38 C.F.R. §§ 4.16(a), 4.17.  
Not only does the total evaluation of the veteran's two 
disabilities not exceed the 70 percent required under this 
provision but also none of the disabilities are rated at a 
minimum of 40 percent.  Id.

The Board also finds that the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
under an extra-schedular analysis.  See 38 C.F.R. § 
3.321(b)(2).  VA progress notes from March and December 1995 
disclose that after undergoing three months of on-the-job 
training as a pharmacy technician at the Leavenworth, Kansas 
Medical Center, the veteran was hired as a full time federal 
government employee at a GS-4 level.  The veteran was 
reported to be pleased with his job.  Therefore, the Board 
finds that the veteran does not present a disability picture 
so unusual as to render impractical the application of 
regular schedular standards under an extraschedular analysis.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On the basis of the above analysis the Board finds that a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.  38 
U.S.C.A. § 5107(b).  The Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) but determines that there is not 
such a state of equipoise of positive and negative evidence 
to support favorable action on the veteran's appeal.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

